Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 09/21/2020.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 2, 6, 7, 9-14, 16, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 15, 17, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Hirata (USPAP 2013/0266461).






In reference to independent claim 1, Hirata discloses a fluid control device (fig 5) comprising: a first main plate (24 (inside portion of 15A), fig 9, fig 5 is entire device, however 15 is replaced by 15a in fig 5, hereafter 15, for clarity, will be referenced when needed) having a first principal surface (bottom of 15, fig 5) and a second principal surface (top of 15, fig 5); 
a second main plate (18) having a third principal surface (top of 18), a fourth principal surface (bottom of 18), and a first aperture (6A, fig 5) that connects the third principal surface and the fourth principal surface (6A links the top of 18 to the bottom of 18), the second main plate (18) being disposed such that the third principal surface (top of 18, fig 5) faces the first principal surface of the first main plate (bottom of 15, fig 5); 
a side wall member (17) that is substantially annular (fig 5 discloses 17 as being substantially annular) and connected to an outer edge of the third principal surface (top of 18, fig 5) of the second main plate (17 is connected to the outer edge of 18, fig 5); 
a driving body (3B) provided on the first main plate (15, fig 5) and configured to vibrate the first main plate (para 0053-0054 discloses 3B being adhered to 15 and vibrates the plate); 
a first frame (25A, fig 9) disposed outside an outer peripheral end of the first main plate (24); 
first connecting portions (26A, fig 9) that connect the first main plate (24) and the first frame (25A); 
second apertures (inside apertures between 26A, fig 9), each of which is formed between adjacent ones of the first connecting portions (26A) and connects the first principal surface (bottom of 15, fig 5) and the second principal surface (top of 15, fig 5); 
a second frame (23, fig 9) disposed outside an outer peripheral end of the first frame (23 is disposed outside an outer peripheral of 25A); 
a pump chamber (area between 15 and 18, fig 5) between the second main plate (18, fig 5), the second frame (23, fig 9), and the side wall member (17,fig 5), the pump chamber communicating with the first aperture (6A) and the second apertures (inside apertures between 26A, fig 9); and a second connecting portion (27A, fig 9) connecting the first frame (25A, fig 9) and the second frame (23, fig 9).

In reference to dependent claim 3, Hirata discloses the fluid control device according to Claim 1, wherein the first main plate (24, fig 9) is a substantially circular plate (24 is substantially circular, fig 9).
In reference to dependent claim 4, Hirata discloses the fluid control device according to Claim 1, wherein an outer peripheral shape of the first frame (25A, fig 9) is substantially circular (25A is substantially circular).
In reference to dependent claim 5, Hirata discloses the fluid control device according to Claim 1, wherein the second apertures (inside apertures between 26A, fig 9) are on a circumference surrounding the first main plate (inside apertures are on a circumference surrounding the first main plate 24, fig 9).
In reference to dependent claim 8, Hirata discloses the fluid control device according to Claim 1, wherein the first main plate (24), the first connecting portions (26A), the first frame (25A), the second connecting portion (27A), and the second frame (23) are integrated with each other (fig 9 shows all of the components integrated into one body).
In reference to dependent claim 15, Hirata discloses the fluid control device according to Claim 3, wherein an outer peripheral shape of the first frame (25A, fig 9) is substantially circular (25A is substantially circular).
In reference to dependent claim 17, Hirata discloses the fluid control device according to Claim 3, wherein the second apertures (inside apertures between 26A, fig 9) are on a circumference surrounding the first main plate (inside apertures are on a circumference surrounding the first main plate 24, fig 9).
In reference to dependent claim 18, Hirata discloses the fluid control device according to Claim 4, wherein the second apertures (inside apertures between 26A, fig 9) are on a circumference surrounding the first main plate (inside apertures are on a circumference surrounding the first main plate 24, fig 9).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Kondo (USPAP 2017/013857) discloses a fluid control device.
 Tanaka (USPAP 2016/0377073) discloses a blower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746